DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10, 16 objected to because of the following informalities: “the plastic” should be “the colored plastic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the catalytic crosslinking".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a fibrous filler and catalyst should be included in the crosslinkable composition. 
Claim 10 recites “pigment” and “dye”. It is unclear if they refer to the same component. For purposes of expediting prosecution, the claim is interpreted as they are the same. 
Claims 14-15 recites the limitation "the uncolored plastic based on crosslinked polyisocyanates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the polyisocyanate composition A".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “catalytically crosslinking the polyisocyanate composition A”, it is unclear if crosslinkable composition contains fibers, pigments and catalyst. Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limerkens et al (US 2013/0245164) in view of Ringold et al (US 2016/0368832).
Claims10-11, 17-18: Limerkens teaches a curable composition comprising polyisocyanate, a trimerisation catalyst, a pigment and a fibrous filler (abstract, 0067). The binder is applied to the fibers in an amount of 2-10 wt% based on the mineral fibers [0084]. The fiber has a diameter below 10um [0090]. The polyhydroxyl compounds are added to the binder compositions in an amount such that the equivalent ratio of isocyanate groups to hydroxyl group is 2:1 to 30:1 [0050], which results in a cured composition wherein the nitrogen components and carbon bound within claimed structures overlaps the claimed range because in working examples 38.4 g of polyisocyanate contains 0.210 mol of isocyanate groups (38.4*23%/42), 1.6g catalyst solution contains 0.0076 mol of hydroxyl groups (1.6*0.95/400*2), the equivalent ratio of isocyanate groups to hydroxyl group is 27.6:1 which overlaps the range 2:1 to 30:1 as disclosed by Limerkens. Limerkens further teaches the products are used for insulation [0092].
Limerkens does not teach the aspect ratio of the fiber.  
However, Ringold discloses a product for insulation the glass fiber used has an aspect ratio of greater than 100 [0114]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fiber with an aspect ratio like claimed because it is recognized in the art that such a glass fiber is suitable for the insulation products.
Claim 12, 14-15: because the reference teaches all of the claimed ingredients, claimed catalyst, and substantially similar process of making. Therefore, the claimed effects and physical properties would be expected by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Claim 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limerkens et al (US 2013/0245164) in view of Ringold et al (US2016/0368832) and further in view of Alberino et al (US 4,810,444).
Limerkens and Ringold teach the limitation of claim 10, as discussed above. Limerkens further teaches the pigments can be titanium dioxde [0067].
Limerkens does not teach carbon black.
However, Alberino discloses a similar composition and teaches the filler/pigment can be titanium dioxide or carbon black in an amount of 1-30 wt%(10:15-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize carbon black in an amount like claimed because it is recognized in the art that carbon black is suitable pigment for the products. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 10-12, 14-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No.16/334,051. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘051 teaches a curable composition comprising polyisocyanate, catalyst, pigment and fibers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763